DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: In line 1 of claim 17 the word “Wherein” has been replaced with --wherein--.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-19 are allowed because the closest prior art of record fails to disclose a physically obfuscated circuit comprising: a precharge circuit configured to precharge the subcircuit to a first state in which the potential at the gate of the at least one n-channel field effect transistor is lower than the upper supply potential and the potential at the gate of the at least one p-channel field effect transistor is higher than the lower supply potential; and wherein the physically obfuscated .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yu et al. discloses a circuit that uses an obfuscation circuit to generate a cryptographic key.  Kuenemund discloses a circuit for a protection of an integrated circuit against reverse engineering.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA F COX whose telephone number is (571)272-1741. The examiner can normally be reached M-F 6:00-3:30; off alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA F COX/Primary Examiner, Art Unit 2849